Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeates [5,644,782], in view of Spangler [20150199190]


As to claim 1,
Yeates teaches A system comprising:
 a processor; and 
storage coupled to the processor [col. 2, line 35-38: “A controller 260 uses logic and other information from an electrically coupled memory 280 to control the overall operation of the data client 200 ”- controller is equivalent to processor], the storage comprising write-protected storage and non-write-protected storage [ col. 4, lines2-4, “This primary data can be stored in a write-protected area, such as a read-only memory device, so that the primary data is available from the read-only device in its pristine form ”], the storage to store computer-readable instructions and execution of the computer- readable instructions by the processor [col. 2, line 35-38: “A controller 260 uses logic and other information from an electrically coupled memory 280 to control the overall operation of the data client 200 ”- instruction or the data from the memory is used to control overall operation] causes the processor to: 
detect a new settings value to modify a setting from an existing settings value[col. 1, “Oftentimes, reference information is published on read-only memory devices……… A typical solution is the replacement of the reference material media with new media containing updated information”- reference is changed or modified with new media containing updated information], the existing settings value stored on the write- protected storage; and store the new settings value in a settings file on the non-write- protected storage [“An auxiliary memory device is provided which stores supplementary data reflecting updates to the primary data stored on the read-only memory device. ” and col.3, line 45-48: “The auxiliary memory device typically includes read-write memory to facilitate updates to the primary data on the read-only memory device. ” and col. 4 : “Supplementary data can be sourced from secondary storage medium, data networks, or other similar sources. ”]
But does not explicitly teach detect a new settings value
However, Spangler teaches detect a new settings value  [0093: “The update program may then display an update message alerting the user that an update of the developer firmware is available.” and 130 “the program may automatically update the developer firmware. In one aspect, the program may first write the new developer 
It would have been obvious to person of ordinary skill in the art before the claimed invention was effectively filed to combine teaching of Yeates and spangler because both are directed toward updating the setting in non-writable storage. Furthermore, Spangler improves upon Yeates by being able to notify the new version update is available which is equivalent to new value setting in order for keep the system upto date with new updates available.   

As to claim 2, 
Yeates et al teaches the write-protected storage is local to the processor and the non-write protected storage is to communicate with the processor via a network [ col. 3: “The read-only memory device 274 includes a CD-ROM drive 310 and multiple removable 
CD-ROM disks 311 312 313 314. The CD-ROM drive 310 can handle multiple; CD-ROM disks simultaneously. ”- CD ROM are local to processor and device (see foot note 1 col. 4: “Supplementary data can be sourced from secondary storage medium, data networks, or other similar sources.”]



Combination of Yeates and Spangler teaches this claim according to the reasoning set forth in claim 1 supra. Furthermore, Spangler teaches file “0028: “The storage device 130 may be used to store an operating system (OS), programs, and/or files.  And storage and memory include ROM as in 0147, and these files are stored in ROM and updated, and during initialization, see 0127: “the boot count is set to a non-zero value so that the boot stub 224 attempts to boot the computer 100 using the new writable firmware in RW_Section B on the next boot cycle”.]

As to claim 10, 
Spangler teaches the settings file stores the new settings value as extensible markup language (XML) data [0145: “A program can be stored in a portion of a file that holds other programs or data (e.g., one or more scripts stored in a markup language document), in a single file dedicated to the program in question, or in multiple coordinated files (e.g., files that store one or more modules, sub programs, or portions of code). A computer program can be deployed to be executed on one computer or on multiple computers that are located at one site or distributed across multiple sites and interconnected by a communication network”].


As to claim 11, 
Combination of Yeates and Spangler teaches this claim according to the resoning set forth in claim 6 supra, and Sprangler further teaches performing during .


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeates [5,644,782], in view of spangler [20150199190], in view of Malik [6718463]

As to claim 3,
Combination of Yeates and spangler does not explicitly teach existing settings value comprises a registry entry
However, Malik teaches the existing settings value comprises a registry entry.
[Malik [6718463] teaches :  “The system configuration unit 230, which may be a flash ROM or small hard drive connected to the system bus, for example, stores driver and registry entry files for the peripheral devices supported by the data processing system. The registry entry files contain information identifying the settings of the peripheral devices”]
It would have been obvious to person of ordinary skill in the art before the claimed invention was effectively filed to combine teaching of  Yeates ,spangler  and Malik because both are directed toward updating the setting. Furthermore, Malik improves upon Yeates, and Spangler by being able provide registry entry such that storing of the configuration/setting data becomes efficient with registry system



Claim 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeates [5,644,782], in view of spangler [20150199190], in view of Hagihara et al [8924953]   

As to claim 7,
Yeates and Spangler does not explicity teach setting file corresponding to a user account 
However Hagihara et al teach [8924953 ]   the settings file corresponds to a user account [claim 1 “the product setting information including the dedicated software's file name that includes a product package name and a version number as setting information, and wherein the second setting file includes a log setting file associated with a system logging function and an account setting file associated with a user account management function, and the second setting file indicates an updating portion of the first setting file ” and “The setting file 125 on common functions includes, for example, a setting file (syslog.conf) on a system logging function which is the common function and a setting file (passwd) on a user account management function. With this processing, it is possible to customize setting on common functions which the system software possesses to product intrinsic setting”]
It would have been obvious to person of ordinary skill in the art before the claimed invention was effectively filed to combine teaching of Yeates ,Spangler  and Hagihara because both are directed toward updating the setting. Furthermore, Hagihara improves 

As to claim 8,
Hagihara teaches when executed by the processor, to cause the processor to perform a logout operation [“a setting file 125 on common functions which are included in an effective product package (a mounted product package) with a setting file 55 on common functions which are originally present in the system software. The setting file 125 on common functions includes, for example, a setting file (syslog.conf) on a system logging function which is the common function and a setting file (passwd) on a user account management function ”- when there is logging with password is available , logout is present too] .



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeates [5,644,782], in view of spangler [20150199190], in view of Keller et al [20190026124] 

As to claim 9, 
Keller et al teaches when executed by the processor, to cause the processor to modify the setting via an application programming interface (API) of an application corresponding to the setting [0001: “The registry can also be used by device drivers, utilities, and installed applications” and 0030: “The configuration manager may include 
It would have been obvious to person of ordinary skill in the art before the claimed invention was effectively filed to combine teaching of Yeates, spangler and Keller et al because all are directed toward updating the setting. Furthermore, Hagihara improves upon Yeates, and Spangler by being able update using API such that content used can be available for other updates and future use for higher efficiency. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeates [5,644,782], in view of spangler [20150199190], in view of Mei et al  [20150106652 ]

As to claim 15,
Yeates and Spangler do not explicitly teach modifying registry. 
However,Mei et al  [20150106652 ] to modify the setting, the processor is to modify a registry entry [0132: “If there is a user setting value for the registry entry to be modified, the object directed by the user setting value is determined and the object is submitted to the background to detect whether there is a security risk. If there is the security risk, it is determined that the repair is abnormal; and if there is no security risk, it is determined that the repair is normal”].
It would have been obvious to person of ordinary skill in the art before the claimed invention was effectively filed to combine teaching of Yeates ,spangler  and Mei  et al  because all are directed toward updating the setting. Furthermore, Mei improves .

Allowable Subject Matter
Claim 4, 5 12, 13, 14,   objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Gaston [5956048]  “the data source 36 may be a locally-stored medium such as a CD-ROM, a magnetic diskette, a tape, etc., which is read and delivered via the PC or other loading device (as described in connection with FIGS. 7 and 8), or the data source may be accessed through a network, such as the Internet. ”